PER CURIAM.
Casselberry ALF, Inc., an assisted living facility, seeks review of a non-final agency action of the State of Florida Agency for Health Care Administration (AHCA). The complained-of action taken by AHCA consists of an order of immediate moratorium on admissions to Cassel-berry’s assisted living facility pending a formal administrative hearing. Although we decline to set aside the order of immediate moratorium at this time, we agree with Casselberry that in light of the exigent circumstances, the instant case should be remanded for an expedited formal administrative hearing. See, e.g., Stock v. Department of Banking & Fin., 584 So.2d 112 (Fla. 5th DCA 1991).
*321REMANDED WITH INSTRUCTIONS.
GRIFFIN, SAWAYA and ORFINGER, R. B., JJ., concur.